UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6347


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDDIE L. TYSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:17-cr-00116-RAJ-RJK-9)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harry D. Harmon, Jr., HARRY DENNIS HARMON, JR., ESQUIRE, Norfolk, Virginia,
for Appellant. Raj Parekh, Acting United States Attorney, Joseph Attias, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eddie L. Tyson appeals the district court’s order denying his motions for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in denying Tyson’s

motions. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard

of review), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021); see also

United States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court order

denying compassionate release where “[t]he court’s rationale . . . was both rational and

legitimate under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial to

allow for meaningful appellate review” (internal quotation marks omitted)). We therefore

affirm the district court’s order. United States v. Tyson, No. 2:17-cr-00116-RAJ-RJK-9

(E.D. Va. Jan. 27, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2